EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Wooden on May 20, 2021 (Final authorization was provided in a follow-up telephone call on May 21, 2021).

The application has been amended as follows: 


Claims 2, 6 and 15-17 are rejoined.

Claims 18 and 19 are canceled.

In Claim 1:
Line 12, following “average breathability” insert --value--
Line 13, following “the second breathability” insert --value--

In Claim 2:
Line 2, before “sleeve” delete [[the]] insert --each--
Line 2, before “same fabric” delete [[a]] insert --the--

In Claim 5:
Line 3, following “when worn, and” insert --the highly breathable portion--

In Claim 6:
Line 2, before “sleeve” delete [[the]] insert --each--

In Claim 15:
Line 1, before “vent hole” delete [[the]] insert --each--

In Claim 16:
Line 2, delete [[their diameters become increasingly]] insert --respective diameters that become--
Line 3, before “sleeve” delete [[the]] insert --each respective--

In Claim 17:
Line 1, before “vent hole” delete [[the]] insert --each--
Line 2, before “up-down direction” insert --an--

Claims 1-17 are allowable over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon review of Applicant’s amendment, Applicant’s Remarks have been found persuasive, and the prior art rejections have been withdrawn.  The above amendments made via Examiner’s Amendment are not deemed to change the scope of the claim language in any sense other than for purposes of clarification of the language.  Accordingly, claims 1-17 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/Primary Examiner, Art Unit 3732